      Case 3:20-cv-01256 Document 1 Filed 11/19/20 Page 1 of 3 Page ID #1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

CODY KELLEY,
                                                              Case No.: 20-cv-1256
        Plaintiff,

v.

LUHR BROS., INC.,

      Defendant.
________________________________________/

                                          COMPLAINT

        NOW COMES Plaintiff, by and through counsel undersigned, O'BRYAN BAUN

KARAMANIAN, complaining against Defendant as follows:

        1.      Jurisdiction and venue lie in this action, Defendant conducting business within this

forum's boundaries.

        2.      Jurisdiction is founded under the Jones Act (46 USCA 30104) for negligence, and

under the General Maritime Law for unseaworthiness, maintenance and cure.

        3.      At all times material to issues herein Plaintiff served as an employee of Defendant

serving as a crewmember aboard its vessels, with all acts and/or omissions giving rise to this action

occurring in the course of Plaintiff's employment in the service of his ship.

        4.      On or about December 2, 2019 Plaintiff was busting tows and yanking wires in an

undermanned context when, as a result of said failure to provide a safe place to work and seaworthy

vessel, he was injured.

        5.      Defendant’s tortious acts aforesaid caused or contributed to Plaintiff's damages,

inter alia, as follows:

                          a.   Pain and suffering, past future;
      Case 3:20-cv-01256 Document 1 Filed 11/19/20 Page 2 of 3 Page ID #2




                       b.     Mortification, humiliation, fright shock and embarrassment;

                       c.     Loss of earnings and earning capacity;

                       d.     Hospital, pharmaceutical and other cure expenses;

                       e.     Aggravation of prior condition, if any there be;

                       f.     Inability to engage in social, recreational, and other pursuits
                              previously enjoyed;

                       g.     Mental anguish;

                       h.     Found;

                       i.     Maintenance, cure, and/or attorney fees.

       WHEREFORE, Plaintiff demands trial by jury and judgment against Defendant, together

with interest, costs, attorney fees and expenses, all to be methodically adjusted upwards during the

pendency of this cause.

                                              O'BRYAN BAUN KARAMANIAN

                                              /s/ Dennis M. O’Bryan
                                              DENNIS M. O'BRYAN (P30545)
                                              Attorneys for Plaintiff
                                              40l S. Old Woodward, Suite 463
                                              Birmingham, MI 48009
                                              248.258.6262, 248.258.6047 - fax
                                              dob@obryanlaw.net




                                                 2
     Case 3:20-cv-01256 Document 1 Filed 11/19/20 Page 3 of 3 Page ID #3




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

CODY KELLEY,
                                                       Case No.: 20-cv-1256
      Plaintiff,

v.

LUHR BROS., INC.,

      Defendant.
________________________________________/

                           DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff by and through counsel undersigned, O'BRYAN BAUN

KARAMANIAN, and hereby demands trial by jury in the above-referenced cause of action.


                                         O'BRYAN BAUN KARAMANIAN

                                         /s/ Dennis M. O’Bryan
                                         DENNIS M. O’BRYAN (P30545)
                                         Attorneys for Plaintiff
                                         40l S. Old Woodward, Suite 463
                                         Birmingham, MI 48009
                                         248.258.6262, 248.258.6047 - fax
                                         dob@obryanlaw.net




                                            3
